Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 1/14/2022 are being considered by the examiner.
On page 13 the applicant states


    PNG
    media_image1.png
    98
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    75
    532
    media_image2.png
    Greyscale

In the Office Action dated 10-28-2021, the examiner has mapped the operation state of the device is when the devices process an input signal. Any such processing requires the devices to be in an active state.  The office action on page 4 states:

    PNG
    media_image3.png
    250
    636
    media_image3.png
    Greyscale

Based on the above, the rejections on claims 1, 14 and 20 are still maintained. 



Claim Rejections-35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 11, 12, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cherukuri (US 10685652 B1)

With respect to claim 1, 14, 20 Cherukuri teaches An electronic apparatus/a control method/electronic apparatus comprising: a communication interface (¶ Col 21 ll 58-67: FIG. 4A includes a conceptual diagram of how a voice command 106 can be processed, allowing a system to capture and execute commands spoken by a user 104, such as spoken commands that may follow a wakeword. The various components illustrated may be located on a same or different physical devices. Communication between various components illustrated in FIG. 4A may occur directly or across a network 118. An audio capture component, such as a microphone of voice-enabled device 108, captures audio corresponding to a voice command 106.);

 and at least one processor configured to (Col 11 ll 11-13:The computer-readable media 122 may further store a device-clustering component 134 that is executable by the processors 120 to determine how to group, or cluster, the voice-enabled devices 108.);
receive, through the communication interface, a first audio signal and a second audio signal from a first sensor device and a second sensor device, respectively, the second sensor device being located away from the first sensor device, from a first voice-enabled device 108, first audio data 114 representing a speech utterance (e.g., voice command 106) captured by a 45 first microphone of the first voice-enabled device 108. At 504, the remote system 110 may receive, from a second voice-enabled device 108, second audio data 114 representing the speech utterance captured by a second microphone of the second voice-enabled device 108., [Figure 2B shows the devices physically located away from each other]);
 acquire similarity between the first audio signal and the second audio signal (¶ Col 33 ll28-31] At 512, the device-clustering component 134 may determine that the first SNR value and the second SRN value are greater than a threshold SNR value.);
 in a case in which the similarity is equal to or higher than a threshold value, acquire a first predicted audio component from the first audio signal based on an operation state of a first electronic apparatus located adjacent to the first sensor device, and a second predicted audio a second electronic apparatus located adjacent to the second sensor device  first audio data 114 representing a speech utterance (e.g., voice command 106) captured [operation state] by a 45 first microphone of the first voice-enabled device 108. At 504, the remote system 110 may receive, from a second voice-enabled device 108, second audio data 114 representing the speech utterance captured by a second microphone of the second voice-enabled device 108, and, ¶ [Col 34 ll 43-48] In some examples, the device-clustering component 134 may further identify a first signal-to-noise (SNR) value 132 associated with the first audio data 114, identify a second SNR value 132 associated with the second audio data 114, and determine that the first SNR value 132 is within a threshold amount to the second SNR value 132 [similarity is mapped to the difference in SNR].);
 based on the first predicted audio component and the second predicted audio component, identify one of the first sensor device or the second sensor device as an effective sensor device (¶ [Col 33 ll36-43] At 514, the device-clustering component 134 may, based at least in part on the first audio data 114 being received within the threshold period of time of when the second audio data 114 was received and at least in part on the first SNR value 132 and the second SNR value 132 being greater than or equal to the threshold SNR value, generate an association between the first voice-enabled device 108 and the second voice-enabled device 108...Col 33 ll 56-63In some examples, the remote system 110 may store the association to be used in future processing of audio data received from the first voice-enabled device. For example, the remote system may receive, from only the first voice enabled device [effective sensor], third audio data representing a second speech utterance and determine, using natural language processing and the third audio data, that the second speech utterance includes a request to perform an action.); and
being greater than or equal to the threshold SNR value, generate an association between the first voice-enabled device 108 and the second voice-enabled device 108...Col 33 ll 56-63]In some examples, the remote system 110 may store the association to be used in future processing of audio data received from the first voice-enabled device. For example, the remote system may receive, from only the first voice enabled device [effective sensor], third audio data representing a second speech utterance and determine, using natural language processing and the third audio data, that the second speech utterance includes a request to perform an action [speech recognition].);
With respect to claim 2, 15 Cherukuri teaches a memory (¶ [Col 24 ll 59-61]The NLU component 142 (e.g., server) may include  various components, including potentially dedicated processor(s), memory, storage, etc.) storing a mode-specific audio model based on an operation state of "listening to” and/or responding [identified mode] to a voice command of a user, and [¶ Col 12 ll5-8] The device clustering component 134 may create a device cluster 138 for the various devices 108 using different metrics [operation state] when analyzing the timestamp data 130 for the large group of instances.);
 based on the mode-specific audio model identify a mode corresponding to the operation state of the first electronic apparatus located adjacent to the first sensor device and the operation state of the second electronic apparatus located adjacent to the second sensor device  belong to which device cluster. In this way, a speech-processing system may determine, generate, and store device clusters for multiple voice-enabled devices of a user. The device clusters may then be utilized to help determine an appropriate voice-enabled device for "listening to” and/or responding [identified mode=listening; operation state=processing input speech; first device and second device belong to different clusters] to a voice command of a user, and [¶ Col 12 ll5-8] The device clustering component 134 may create a device cluster 138 for the various devices 108 using different metrics when analyzing the timestamp data 130 for the large group of instances.); and
based on the identified mode acquire the first predicted audio component and the second predicted audio component from the first audio signal and the second audio signal, respectively, "listening to” and/or responding [identified mode] to a voice command of a user.);
 wherein the mode-specific audio model is acquired, as each of a plurality of sensor devices learns audio acquired based on an operation state of an adjacent electronic apparatus, through an artificial intelligence algorithm (¶ [Col 20 ll 53-63] At 310, the device-clustering component 134 may determine a number of device clusters 138 [appliances are mapped to adjacent devices in a cluster as shown in Fig 2b] to be created for the voice-enabled devices 108. In some examples, the device clustering component 134 may utilize a number of device clusters 138 based on the number of voice-enabled devices 108. For instance, if a user 104 has ten voice-enabled devices 108, the device-clustering component 134 may set the number of clusters to be two device clusters 138. The determination may  [artificial intelligence algorithms] that indicates numbers of device clusters 138 that would be appropriate for varying numbers of voice-enabled devices 108, and [¶ Col 12 ll5-8] The device clustering component 134 may create a device cluster 138 for the various devices 108 using different metrics [operation state] when analyzing the timestamp data 130 for the large group of instances.); 
With respect to claim 3, 16 Cherukuri teaches based on the identified mode acquire the first predicted audio component and the second predicted audio component from a noise component included in the first audio signal and a noise component included in the second audio signal, respectively, noisy environment, and ¶ [Col 33 ll 8-35] At 508, the device-clustering component 134 may determine [mapped to acquisition mode] a first signal-to-noise (SNR) value 132 associated with the first audio data 114...At 510, the device-clustering component 134 may determine a second SNR value 132 associated with the second audio data 114..At 512, the device-clustering component 134 may determine that the first SNR value and the second SRN value are greater than a threshold SNR value..);
 acquire a first quality characteristic of the first audio signal and a second quality characteristic of the second audio signal based on a magnitude of the first predicted audio component and a magnitude of the second predicted audio component, respectively (¶ [Col 33 ll 8-35] At 508, the device-clustering component 134 may determine a first signal-to-noise (SNR) value 132 associated with the first audio data 114...At 510, the device-clustering component 134 may determine a second SNR value 132 associated with the second audio data 114..At 512, the device-clustering component 134 may determine that the first SNR value and the second SRN value are greater than a threshold SNR value..), and
being greater than or equal to the threshold SNR value, generate an association between the first voice-enabled device 108 and the second voice-enabled device 108...and ¶ [Col 33 ll 56-63]In some examples, the remote system 110 may store the association to be used in future processing of audio data received from the first voice-enabled device. For example, the remote system may receive, from only the first voice enabled device [effective sensor], third audio data representing a second speech utterance and determine, using natural language processing and the third audio data, that the second speech utterance includes a request to perform an action.);
With respect to claim 4 Cherukuri teaches wherein the first quality characteristic of the first audio signal and the second quality characteristic of the second audio signal each includes at least one of an intensity, a power, or a signal-to-noise ratio (SNR) characteristic of the respective audio signal. (¶ [Col 33 ll 8-35] At 508, the device-clustering component 134 may determine a first signal-to-noise (SNR) value 132 associated with the first audio data 114...At 510, the device-clustering component 134 may determine a second SNR value 132 associated with the second audio data 114..At 512, the device-clustering component 134 may determine that the first SNR value and the second SRN value are greater than a threshold SNR value..).
With respect to claim 5, 17 Cherukuri teaches wherein the at least one processor is further configured to change the operation state of the first electronic apparatus located adjacent to the first sensor device and the operation state of the second electronic apparatus located adjacent to the second sensor device to allow the electronic apparatus located adjacent to the first sensor device and the [first and second sensor devices and apparatuses] may receive or capture sound corresponding to the voice command 106 of the user 104 via one or more microphones. In certain implementations, the voice command 106 may include or be preceded by a wakeword or other trigger expression [predetermined event]or event that is spoken by the user 104 to indicate that subsequent user speech is intended to be received and acted upon by the voice-enabled devices 108 and/or remote system 110. The voice-enabled devices 108 may detect the wakeword and begin sending audio data 114 to the remote 65 system 110. In some instances, the voice-enabled devices 108 may operate in a low-functionality mode [change the operation mode to low-functionality] and analyze sound using ASR processing.)
With respect to claims 9 and 19 Cherukuri teaches wherein the at least one processor is further configured to acquire the similarity in a case in which the second audio signal is received within a threshold time from receiving the first audio signal is received (¶ [Col 33 ll 36-43] At 514, the device-clustering component 134 may, based at least in part on the first audio data 114 being received within the threshold period of time of when the second audio data 114 was received and at least in part on the first SNR value 132 and the second SNR value 132 being greater than or equal to the threshold SNR value, generate an association between the first voice-enabled device 108 and the second voice-enabled device 108...);
 
 With respect to claim 11 Cherukuri teaches acquire a time domain similarity between the first audio signal and the second audio signal (¶ [Col 34 ll 56-61] For instance, the device-clustering component 134 may identify a first audio-signal metric associated with the first audio data 114, identify [similarity] to the second audio-signal metric.. and ¶ [col 39 ll 13-19] The audio signal metric values f may be determined for each of the plurality of beamformed audio signals for each frame, resulting in an array of numbers in the form f(n)(k): { f(l)(k), f(2)(k), ..., f(N)(k)} Here, "k” is the time index and "n” is the audio stream index (or look direction index) corresponding to the nth beamformed audio signal.);
 acquire a frequency domain similarity between the first audio signal and the second audio signal, and (¶ [Col 34 ll 56-61] For instance, the device-clustering component 134 may identify a first audio-signal metric associated with the first audio data 114, identify a second audio-signal metric associated with the second audio data 114, and determine that the first audio-signal metric is within a threshold amount to the second audio-signal metric..[Col 39 ll 20-28] An audio signal metric value may include a signal-to noise ratio (SNR), a level of voice presence in the audio data 114, a spectral centroid measure [frequency domain similarity] (e.g., a peak spectral centroid measure), a speech energy level (e.g., a 4 Hz modulation energy), a spectral flux, a particular percentile frequency (e.g., a 90th percentile frequency), a periodicity, a clarity, a harmonicity, and so on. A spectral centroid measure generally provides a measure for a centroid mass of a spectrum.);
 acquire the similarity based on at least one of the time domain similarity or the frequency domain similarity. (¶ [Col 34 ll 56-61]For instance, the device-clustering component 134 may identify a first audio-signal metric associated with the first audio data 114, identify a second audio-signal metric associated with the second audio data 114, and determine that the first audio-signal metric is within a threshold amount to the second audio-signal metric..[Col 39 ll 20-28] An audio signal metric value may include a signal-to noise ratio (SNR), a level of voice presence in the audio data 114, a spectral centroid measure [frequency domain similarity] (e.g., a peak spectral centroid measure), a speech energy level (e.g., a 4 Hz modulation energy), a spectral flux, a particular percentile frequency (e.g., a 90th percentile 
 With respect to claim 12 Cherukuri teaches wherein the at least one processor is further configured to ignore an additional audio signal received from identifying the effective sensor device [when a sensor is deactivated, the signal input is ignored]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri in further view of Katoh (US 20180286407 A1)
With respect to claim 6, 18 Cherukuri does not teach wherein the at least one processor is further configured to: control at least one of the electronic apparatus or at least one other electronic apparatus based on a speech recognition result, and; control the effective sensor device to provide a notification message notifying a control result.
 Katoh teaches wherein the at least one processor is further configured to: control at least one of the electronic apparatus or at least one other electronic apparatus based on a speech recognition result, and control the effective sensor device to provide a notification message notifying a control result. (¶ [0071] In step S107, communication device 10 gives the user an error notification indicating that there is no information appliance 40 to which a command given by the user voice is to be transmitted, the error notification being given by indication on display 142 and/or by audible output from loudspeaker 148.);
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Cherukuri in view of Katoh to configure at least one processor to: control at least one of the electronic apparatus or at least one other electronic apparatus based on a speech recognition result, and; control the effective sensor device to provide a notification message notifying a control result, in order to provide a technology for improving reliability of the interactions between devices that communicate with each other ([0006], Katoh);
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri, Katoh as applied to claim 6 in further view of Urman (US 20180293367 A1)

With respect to claim 7 Cherukuri  does not teach wherein the at least one processor is further configured to, when a user location moves from a vicinity of the effective sensor device to a location of another sensor device, control the other sensor device to provide the notification message notifying the control result.;
 Katoh teaches [[wherein the at least one processor is further configured to, a case in which a user location moves from a vicinity of the effective sensor device to a location of another sensor device]] control the other sensor device to provide the notification message notifying the control result. (¶ [0071] In step S107, communication device 10 gives the user an error notification indicating that there is no information appliance 40 to which a command given by the user voice is to be transmitted, the error notification being given by indication on display 142 and/or by audible output from loudspeaker 148.);
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Cherukuri in view of Katoh wherein the at least one processor is further configured to, when a user location moves from a vicinity of the effective sensor device to a location of another sensor device, in order to provide a technology for improving reliability of the interactions between devices that communicate with each other ([0006], Katoh);
 Cherukuri and Katoh do not teach wherein the at least one processor is further configured to, when a user location moves from a vicinity of the effective sensor device to a location of another sensor device, control the other sensor device.
 Urman teaches wherein the at least one processor is further configured to, when a user location moves from a vicinity of the effective sensor device to a location of another sensor device, control the other sensor device (¶ [0089] In other configurations, various ones of the mesh network devices can function as “tripwires” for a security system in the smart-home environment. For example, 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Cherukuri and Katoh in view of Urman so that at least one processor is further configured to, when a user location moves from a vicinity of the effective sensor device to a location of another sensor device, control the other sensor device, in order to improve reliability and reduce latency ([0031], Urman);

  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri,  Katoh  and Urman as applied to claim 7  in further view of Greenstein (US 20200227050 A1)
With respect to claim 8  Cherukuri, Katoh and Urman do not teach wherein the user location is determined based on a signal received from the effective sensor device and a signal received from the other sensor device.
 Greenstein teaches wherein the user location is determined based on a signal received from the effective sensor device and a signal received from the other sensor device. (¶ [0061] For example, if the user is standing near the request device, proximity technology is used to determine the location of the user in relationship with multiple devices to make a best guess at the device intended by the user 402. 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify  Cherukuri, Katoh and Urman in view of Greenstein wherein the user location is determined based on a signal received from the effective sensor device and a signal received from the other sensor device., in order to provide a best guess for intended devices by a user when large number of devices are connected wirelessly. ([0062], Greenstein);

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Cherukuri  as applied to claim 1  in further view of Zhu (US 20190173663 A1) and Thomsen (US 20180342244 A1)

With respect to claim 10 does not teach wherein the at least one processor is further configured to: identify the first sensor device and the second sensor device as a first effective sensor device and a second effective sensor device, respectively, in a case in which the second audio signal is received after a threshold time from receiving the first audio signal s received from each of the first effective sensor device and the second effective sensor device.;
 Zhu teaches wherein the at least one processor is further configured to: identify the first sensor device and the second sensor device as a first effective sensor device and a second effective sensor device, respectively, in a case in which the second audio signal is received after a threshold time from when the first audio signal is received, or in a case in which the similarity is lower than the threshold value, and [[perform speech recognition with respect to an additional audio signal received from each of 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Cherukuri in view of Zhu wherein the at least one processor is further configured to: identify the first sensor device and the second sensor device as a first effective sensor device and a second effective sensor device, respectively, in a case in which the second audio signal is received after a threshold time from when the first audio signal is received, or in a case in which the similarity is lower than the threshold value, in order  to allow for local audio data to by synchronized  with the secondary audio data ([0057], Zhu);
 Neither Cherukuri, nor Zhu  teach perform speech recognition with respect to an additional audio signal received from each of the first effective sensor device and the second effective sensor device;
 Thomsen teaches perform speech recognition with respect to an additional audio signal received from each of the first effective sensor device and the second effective sensor device. (¶ [0002] As voice recognition devices become more prevalent, it will be commonplace for an environment, such as a home or an office, to have multiple voice recognition devices within listening range of a given voice-based command.);

 
  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Cherukuri  as applied to claim 1 in further view of Brandt  (US 10909582 B1)
With respect to claim 13  Cherukuri does not teach wherein the at least one processor is further configured to identify the effective sensor device by performing a comparison only with respect to part of the first audio signal and part of the second audio signal that are received, the part of the first audio signal and the part of the second audio signal determined based on a predetermined time.;
 Brandt teaches wherein the at least one processor is further configured to identify the effective sensor device by performing a comparison only with respect to part of the first audio signal and part of the second audio signal that are received, the part of the first audio signal and the part of the second audio signal being determined based on a predetermined time. (¶ [Col 38 ll 10-32] For example, first and second user devices 110 may detect sounds in their surroundings and generate audio files (which may be the detected sounds themselves, or representations or encoded versions of the detected ambient sounds). The audio files may be transmitted by first and second user devices 110 to provider computing device 150, which may compare the two audio files to determine (using, e.g., AI engine 168) whether the two user devices are likely to be sufficiently close to each other based on, for example, whether the sounds detected during the same time period have a similar or same sound signature). The audio files may correspond to sounds detected over a fraction of a second, a second, two or more seconds, or 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify  Cherukuri in view of Brandt, in order to in order to allow multiple sound samples for comparison to gain confidence that the first and second user devices 110 are sufficiently close to each other. ([Col 38 ll 10-32], Brandt);

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over  Cherukuri  as applied to claim 1 in further view of Herrala (US 20180005511 A1)
Cherukuri fails to explicitly disclose, however Beale teaches wherein the at least one processor is further configured to, in response to identifying the effective sensor device, transmit, to the effective sensor device, a signal for the effective sensor device to provide an alarm notifying a user that it is the effective sensor device (Col 3 ll 38-43: For example, in some embodiments, the customized response protocol can include identifying one or more devices associated with the security system, such as a mobile device of the user, and transmitting a notification signal indicative of the alarm signal to those devices.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Cherukuri in view of Beale, in order to transmit, to the effective sensor device, a signal for the effective sensor device to provide an alarm notifying a user that it is the effective sensor device  in order to decrease complexity and cost of the system, and to provide a system which produces less false alarms ([0013], HERRALA);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Olson, et al. (US 20210295843 A1) teaches” [0003] A voice user interface provides a way of interacting with an intelligent personal assistant (IPA) or a virtual assistant (VA) operating on a voice command device. Colloquially, an IPA or a VA is called an “intelligent assistant”. A voice command device is a device controllable with a voice user interface (i.e., a voice controlled device). A voice user interface makes spoken human interaction with devices possible, using speech recognition to understand voice commands (i.e., spoken commands) and questions, and text-to-speech to output replies. With advances in automatic speech recognition (ASR) and natural language understanding (NLU), voice user interfaces are becoming increasingly popular in devices such as, but not limited to, automobiles, mobile devices (e.g., smartphones, tablets, watches, etc.), appliances (e.g., washers, dryers, etc.), entertainment devices (e.g., televisions, smart speakers, etc.), etc”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.N.P./Examiner, Art Unit 2657        

/HUYEN X VO/Primary Examiner, Art Unit 2656